     Case 2:19-cv-02201-JAM-CKD Document 18 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ROGELIO MAY RUIZ,                                  No. 2:19-cv-2201 JAM CKD P
12                          Plaintiff,
13              v.                                          ORDER
14       D. LEON, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On December 30, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.1

24             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26
     1
27     The court notes that a portion of plaintiff’s objections are in Spanish. However, plaintiff is
     obligated to litigate this action in English. Nguyen v. Bartos, 2:10-cv-1461 WBS KJN P, 2011
28   WL 4443314, at * 1 (E.D. Cal. Sept. 22, 2011).
                                                         1
     Case 2:19-cv-02201-JAM-CKD Document 18 Filed 03/29/21 Page 2 of 2


 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed December 30, 2020, are adopted in full;
 5          2. The first amended complaint is dismissed without leave to amend for failure to state a
 6   claim upon which relief can be granted; and
 7          3. This case be closed.
 8

 9
     DATED: March 26, 2021                          /s/ John A. Mendez
10
                                                    THE HONORABLE JOHN A. MENDEZ
11                                                  UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
